Name: Commission Regulation (EEC) No 1334/82 of 28 May 1982 accepting an undertaking offered in connection with the anti-dumping procedure concerning certain welded steel tubes originating in Romania, terminating that procedure and cancelling the provisional anti-dumping duty
 Type: Regulation
 Subject Matter: international trade;  Europe;  competition;  technology and technical regulations
 Date Published: nan

 29 . 5 . 82 Official Journal of the European Communities No L 150/79 COMMISSION REGULATION (EEC) No 1334/82 of 28 May 1982 accepting an undertaking offered in connection with the anti -dumping procedure concerning certain welded steel tubes originating in Romania, terminating that procedure and cancelling the provisional anti-dumping duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 10 thereof, After consultation with the Advisory Committee set up under Regulation (EEC) No 3017/79, Whereas in August 1981 the Commission received a request for the initiation of an anti-dumping proce ­ dure lodged by the Liaison Committee of the Euro ­ pean Community steel tube industry on behalf of manufacturers accounting for the major part of the Community's production of certain welded steel tubes (gas pipe); Whereas, since the complaint provided sufficient evidence of dumping in respect of the like product originating in Romania and of material injury resul ­ ting therefrom, the Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the initia ­ tion of a procedure concerning imports of certain welded steel tubes (gas pipe) originating in Romania and commenced an investigation of the matter at Community level ; Whereas, since the provisional examination of the matter showed that dumping was taking place and that there was adequate proof of material injury resulting therefrom to the Community industry in question, the Commission, by means of Regulation (EEC) No 250/82 (3), imposed a provisional anti-dumping duty of 25 % on imports of certain welded steel tubes origina ­ ting in Romania ; Whereas in Article 2 of that Regulation the Commis ­ sion gave the parties in question the opportunity to make known their views and apply to be heard orally by the Commission within a month of the entry into force of the provisional duty, without prejudice to Article 7 (4) (b) and (c) of Regulation (EEC) No 3017/79 ; whereas the exporter and some of the importers in question have availed themselves of this opportunity and made their views known orally and in writing ; whereas the Commission has carefully examined the arguments put forward and found no reason to amend the provisionally established weighted average dumping margin ; Whereas, with regard to the injury, the Commission has received no information since the adoption of Regulation (EEC) No 250/82 which would make it necessary to revise its conclusions formulated in that Regulation ; Whereas some importers have, however, stated that the Romanian tubes were partly accepted in return for exports to Romania and that the latter are being hampered by the Commission intervention ; whereas this does not, however, detract from the fact that the imports in question were made at dumping prices ; whereas the Commission found that the dumped tubes were in some cases even sold at a loss ; whereas the prices of the Romanian tubes were, in any case, up to 20 % lower than the German producers' market price ; whereas in view of the extent of the injury resulting therefrom and the difficult situation facing European tube producers, the Commission has therefore become convinced that the interests of the Community make protective measures necessary ; Whereas, on being presented with these findings, the Romanian exporter, Metalimportexport Bucharest, offered the Commission an undertaking that it would adhere to certain minimum prices in respect of its exports to the Federal Republic of Germany ; whereas the Commission regards this undertaking as sufficient to eliminate the injurious effects of those exports ; whereas no objections at all were raised regarding this view in the Advisory Committee set up under Article 6 of Regulation (EEC) No 3017/79 ; whereas the under ­ taking may therefore be accepted, the procedure termi ­ nated and the provisional duty cancelled ; Whereas, in accordance with Article 10 ( 1 ) of Regula ­ tion (EEC) No 3017/79 , the termination of the proce ­ dure and cancelling of the provisional duty does not preclude the definitive collection of amounts secured in implementation of Regulation (EEC) No 250/82 by way of provisional duties pursuant to Article 12 (2) of Regulation (EEC) No 3017/79 , (  ) OJ No L 339, 31 . 12 . 1979, p . 1 . (2) OJ No C 299 , 18 . 11 . 1981 , p . 2. 3 OJ No L 26, 3 . 2. 1982, p . 5 . No L 150/80 Official Journal of the European Communities 29 . 5 . 82 Article 2HAS ADOPTED THIS REGULATION : Article 1 The anti-dumping procedure regarding imports of certain welded steel tubes originating in Romania shall be terminated. Article 3 The Commission hereby accepts the undertaking offered by Metalimportexport in connection with the anti-dumping procedure concerning imports of welded iron or steel tubes, not zinc-coated, of circular cross ­ section, of an external diameter of not more than 168-3 mm :  threaded or threadable tubes (gas pipe), Regulation (EEC) No 250/82 of 29 January 1982 im ­ posing a provisional anti-dumping duty on certain welded iron or steel tubes originating in Romania shall be revoked.  other tubes Article 4 falling within Common Customs Tariff subheading ex 73.18 C (NIMEXE codes 73.18-64 and 82), originating in Romania. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1982. For the Commission Wilhelm HAFERKAMP Vice-President